DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XUE (WO 2018094752 A1).
Regarding Claim 1, XUE discloses a burner assembly comprising: a plurality of burner units (1) including, on front sides thereof, fuel inlets (121, 131) through which fuel is introduced into the plurality of burner units, the plurality of burner units being configured to cause a combustion reaction using the introduced fuel (inherent, see at least the Abstract); a case (see Fig. 9 showing the case structure) to which the plurality of burner units are coupled with a predetermined separation distance therebetween (see Fig. 10 showing a separation distance between the plurality of burners 1); and a flow passage guide (2) coupled to a front side of the case, the flow passage guide including a plurality of fuel openings (best seen in Fig. 12) corresponding to the fuel inlets (121, 131) of the plurality of burner units (1), wherein the flow passage guide (2) is implemented as separate from the case (see again at least Fig. 12).

    PNG
    media_image1.png
    1164
    1057
    media_image1.png
    Greyscale


Regarding Claim 10, XUE further discloses wherein a periphery of each of the fuel openings includes an upper periphery having a shape convex upward, two intermediate peripheries extending downward from opposite ends of the upper periphery, and a lower periphery having a shape convex downward and having opposite ends connected to the two intermediate peripheries (see Fig. 11 showing the oval shaped fuel openings 121).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over XUE.
Regarding Claim 4, XUE discloses wherein the case is formed by using a case plate (see e.g. 21; the case comprises a generally rectangular structure wherein the individual walls comprise a case plate).
XUE does not explicitly disclose wherein a plate (2) including the fuel openings of the flow passage guide has a lower stiffness than the case plate.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify XUE wherein a plate (2) including the fuel openings of the flow passage guide has a lower stiffness than the case plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One skilled in the art would have found it obvious to select a thinner plate material for plate (2) having a lower stiffness than the case plate since plate (2) is not a weight bearing element and selecting a thinner/lower stiffness material would save cost (i.e. less material needed) and would also lower the overall weight of the burner assembly thereby saving transportation cost and/or require less force to move or otherwise transport said burner assembly.
Regarding Claim 5, XUE does not explicitly disclose wherein a thickness of the case plate is 1.5 to 2 times a thickness of the plate (2) including the fuel openings of the flow passage guide.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify XUE wherein a thickness of the case plate is 1.5 to 2 times a thickness of the plate (2) including the fuel openings of the flow passage guide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One skilled in the art would have found it obvious to select a thinner plate material for plate (2) having a lower thickness since plate (2) is not a weight bearing element and selecting a thinner/lower stiffness material would save cost (i.e. less material needed) and would also lower the overall weight of the burner assembly thereby saving transportation cost and/or require less force to move or otherwise transport said burner assembly.
Regarding Claim 6, XUE does not explicitly disclose wherein the thickness of the plate (2) including the fuel openings of the flow passage guide ranges from 0.4 mm to 0.5 mm.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify XUE wherein the thickness of the plate (2) including the fuel openings of the flow passage guide ranges from 0.4 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a plate having a given thickness), discovering the optimum or workable ranges (e.g. 0.4 mm to 0.5 mm) involves only routine skill in the art.  In re Aller, 105 USPQ 233. Again, as mentioned above, since plate (2) is not a weight bearing element optimizing the thickness of said plate to an optimum or workable range would save cost in comparison to a thicker plate (i.e. less material needed) and would also lower the overall weight of the burner assembly thereby saving transportation cost and/or require less force to move or otherwise transport said burner assembly.
Claim(s) 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of VAILLANT (AT 398341 B).
Regarding Claims 2-3, XUE further discloses wherein each of the burner units (1) is formed by pressing a plurality of burner plates (see 14 and 111-114).
XUE does not explicitly disclose wherein the separation distance is 1.3 to 1.5 times a thickness of the burner plates; wherein the separation distance ranges from 0.3 mm to 0.5 mm.
VAILLANT teaches a burner assembly comprising burner units (1) comprising a separation distance (a) sufficient for the secondary air (4) to flow through it.

    PNG
    media_image2.png
    329
    738
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify XUE wherein the separation distance is 1.3 to 1.5 times a thickness of the burner plates; wherein the separation distance ranges from 0.3 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. VAILLANT teaching a separation distance “a” sufficient for the secondary air (4) to flow through it), discovering the optimum or workable ranges (e.g. a separation distance which is 1.3 to 1.5 times a thickness of the burner plates; or a separation distance which ranges from 0.3 mm to 0.5 mm) involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 9, XUE does not explicitly disclose wherein the separation distance is a distance by which flames generated from the burner units adjacent to each other among the plurality of burner units do not merge with each other.
VAILLANT teaches a burner assembly comprising burner units (1) wherein the separation distance (b) is a distance by which flames (3) generated from the burner units (1) adjacent to each other among the plurality of burner units do not merge with each other. Secondary air (4) flows between the flames (3) thereby ensuring the flames (3) generated from the burner units (1) adjacent to each other among the plurality of burner units do not merge with each other.

    PNG
    media_image2.png
    329
    738
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify XUE wherein the separation distance is a distance by which flames generated from the burner units adjacent to each other among the plurality of burner units do not merge with each other, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. VAILLANT teaches or suggests a separation distance “b” by which flames generated from the burner units adjacent to each other among the plurality of burner units do not merge with each other), discovering the optimum or workable ranges (e.g. a separation distance which is a distance by which flames generated from the burner units adjacent to each other among the plurality of burner units do not merge with each other; see “individual rows of flames 3”) involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of OKAMOTO (US 20160377282 A1).
Regarding Claim 7, XUE further discloses wherein the flow passage guide (2) is formed by a coupling of a first guide plate (2) and a second guide plate (indicated in annotated Fig. 12 below) having the fuel openings formed therein.

    PNG
    media_image3.png
    564
    801
    media_image3.png
    Greyscale

XUE does not disclose wherein the second guide plate includes turbulators disposed in the fuel openings to form resistance so as to form vortices in a flow of the fuel introduced through the fuel openings.
OKAMOTO teaches a burner assembly wherein a guide plate (8) includes turbulators (81a) disposed in the fuel openings (81) to form resistance so as to form vortices in a flow of the fuel introduced through the fuel openings (see para. 0027: “the fuel gas collides with the obstacles 81a, so that mixing between the fuel gas and the primary air is accelerated.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify XUE wherein the second guide plate includes turbulators disposed in the fuel openings to form resistance so as to form vortices in a flow of the fuel introduced through the fuel openings as taught and/or suggested by OKAMOTO, since such a modification would result in accelerating the mixing between the fuel gas and the primary air thereby providing a more homogeneous fuel/air mixture which will further the goal of achieving complete combustion and enhanced combustion efficiency.  
Allowable Subject Matter
Claims 8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    769
    1092
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799